Citation Nr: 0822333	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-31 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to April 
1968, and from February to May 1991.  She also served in the 
National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the benefits sought.  

In November 2006, the appellant presented testimony at a 
hearing conducted by the Philadelphia, Pennsylvania VA RO.  A 
transcript is in the file.


FINDINGS OF FACT

1.  There is no competent evidence indicating a current 
medical diagnosis of PTSD.

2.  There is no competent evidence that appellant's current 
anxiety disorder is attributable to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active duty 
service.  38 U.S.C.A.  §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159. 3.303, 
3.304(f) (2007).

2.  An anxiety disorder was not incurred in, or aggravated 
by, active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159. 
3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in correspondence 
dated February and July 2005, and in the August 2006 
statement of the case of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  VA did 
fail to fully comply with the provisions of 38 U.S.C.A. § 
5103.  Specifically, VA did not inform the appellant of how 
disability evaluations and effective dates are assigned.  The 
record, however, shows that any prejudice that failure caused 
was harmless, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection, and thus any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

VA also failed to notify the veteran prior to the September 
2005 rating decision of the provisions in 38 C.F.R. § 
3.304(f)(3).  The record shows that any prejudice caused was 
harmless, as the claims were readjudicated in an April 2007 
supplemental statement of the case.  The claimant has been 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and in the August 2006 statement 
of the case, the RO advised the veteran of the provisions in 
38 C.F.R.      § 3.304(f)(3).  The claimant was provided the 
opportunity to present pertinent evidence in light of the 
notice provided.  Because the veteran had actual notice of 
provisions in 38 C.F.R. § 3.304(f)(3), and because the claims 
have been readjudicated, no prejudice exists.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims including VA medical records, providing the veteran 
with a hearing, and, as warranted by law, affording VA 
examinations.  
There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, neither the appellant 
nor her representative has suggested that such an error, 
prejudicial or otherwise, exists.  Hence, the case is ready 
for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes her written contentions, RO 
hearing transcript, service treatment records, service 
personnel records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Post Traumatic Stress Disorder

Service connection may be granted for any current disability 
for which it is shown was caused by a disease or injury 
incurred or aggravated during service.                38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The criteria to 
establish service connection for PTSD in particular, consists 
of medical evidence establishing a diagnosis of the 
condition, in accordance with 38 C.F.R. § 4.125(a); credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  The provisions of 
section 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV).

A comprehensive review of relevant treatment history 
indicates that the preliminary requirement of a medical 
diagnosis of PTSD is not met.  Both VA and private outpatient 
records lack a diagnosis of PTSD.  In a May 1999 private 
behavioral health center discharge summary, the doctor 
diagnosed the veteran with depression with melancholia, but 
mentions nothing about PTSD.  VA provided the veteran with a 
mental status examination in July 2005.  The VA examiner 
opined that the veteran had an anxiety disorder, but a 
diagnosis of PTSD was not tenable at the time from the lack 
of evidence.  There are no subsequent medical files in the 
record addressing PTSD.

Under VA law, service connection may be granted only where it 
has been established the veteran has a current disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 38 
U.S.C.A. § 1110.  In the present case, there is no competent 
evidence from any medical professional to establish a 
diagnosis of post traumatic stress disorder within the 
requirements specified by law.

As the appellant does not have a current diagnosis of PTSD as 
a result of her military service, there is no need to address 
whether the veteran was exposed to an independently verified 
noncombat stressor nor further evaluate the credibility of 
the appellant's assertions thereto.  38 C.F.R. § 4.125(a); 
Rabideau, 2 Vet. App. at 144.  

In reaching this decision, the Board has taken into 
consideration the veteran's own assertions.  As a lay person, 
however, she does not have the requisite training and 
expertise to render an opinion on the current diagnosis of a 
claimed disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Anxiety Disorder

Service connection is warranted where the evidence of record 
established that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated thereby.      38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R.    § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R.      
§ 3.303(b).

After reviewing the record, the Board finds that service 
connection has not been established.  The appellant was 
diagnosed with an anxiety disorder at a July 2005 VA 
examination, and finds this qualifies as a current 
disability.  The appellant has not provided any competent 
evidence or opinion, however, showing that her psychiatric 
disorder was incurred in the line of duty or any medical 
nexus between her current disorder and military service.  

The veteran claims her anxiety disorder developed from a 
traumatic in-service injury, specifically a rape by an 
unknown serviceman resulting in the pregnancy of her son.  
The veteran states that this rape occurred in late 1967.  See 
RO hearing transcript.  Prior to the claimed rape, a report 
in her service medical record diagnosed the veteran with 
anxiety, but days later, a return visit to the doctor noted 
an improvement.  See January 1967 Service Medical Report.  

The veteran was hospitalized in January 1967 with a diagnosis 
of insomnia, anger, anxiety and fear based on an existing 
"personality structure."  See February 1967 Clinical Cover 
Sheet.  Although the doctor stated this occurred in the line 
of duty, he also opined that this was a "situational 
reaction . . . superimposed on a patient whose basic 
disturbance is characterological in nature, passive-
aggressive type."  These two diagnoses both occurred several 
months before the alleged rape.

The appellant was diagnosed with a  pregnancy in February 
1968.

At her April 1968 separation exam, the appellant was 
clinically evaluated as psychiatrically normal.  In a July 
2005 VA examination report the examiner also attributed her 
1967 hospitalization to her characterological problems, which 
he believed brought on her difficulties throughout her time 
in and after active service.  Furthermore, the VA examiner 
concluded that although the veteran has an anxiety disorder 
with multiple social and vocational problems, there was 
insufficient support connecting her current anxiety diagnosis 
directly to her time and experience in the service.  There is 
no competent evidence refuting this opinion.  Without any 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability, service 
connection cannot be granted.  

There is also a lack of continuity of symptomatology.  After 
her two diagnoses in early 1967, the veteran was hospitalized 
for and diagnosed with depression over 30 years later.  
Indeed, the appellant in May 1999 denied any prior 
psychiatric history.  See May 1999 medical discharge summary 
from Hampton Behavioral Health Center.  This is further 
evidence against her claim.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999).  There is no competent evidence to account 
for any behavioral issues between 1967 and 1999.  

The veteran claims the rape has resulted in her deteriorating 
and destructive relationships with men, her co-workers, and 
her family.  She states in the November 2006 RO hearing that 
service records after 1967 should reveal a shift in attitude 
in her evaluation reports as a result of post-rape anxiety.  
An April 1968 Enlisted Personnel Form, however, rates her 
conduct and efficiency as "excellent."  The record does not 
show any documented trouble with her co-workers, during or 
after service, beyond what the veteran personally claims 
either directly or to health specialists.  There are no other 
service records that characterized her performance contained 
in the record.

Additionally, the Board does not find the veteran's 
statements to be credible.  Initially, the veteran filed a 
claim in January 2005 stating that she was raped by a 
lieutenant in his room.  When she met with a VA examiner in 
July 2005, she stated she was actually raped in the woods by 
a stranger.  The veteran repeatedly stated that she was raped 
during the time she was dating her husband, resulting in the 
pregnancy of her son.  See January 2005 claim; July 2005 VA 
examination; November 2006 RO hearing transcript.  The record 
shows that she and her husband were married in early November 
1967, she was diagnosed with a pregnancy in February 1968, 
and her son was born sometime in October 1968.  See pregnancy 
report (identifying a due date of October 2, 1968); November 
2006 RO hearing transcript.  Under the facts she has supplied 
this would equate to a twelve month gestation period.  The 
Board does not find her assertions to be probative evidence 
due to the recurrent inconsistencies in her stories.  The VA 
examiner also strongly questioned the veteran's credibility.  
See July 2005 VA examination (stating, "once again there are 
contradictions and lack of clarity and reason to question the 
validity or the accuracy of this history").  Finally, the 
May 1999 private hospital record notes that the veteran 
denied a prior history of being sexual abused.

As the Board finds there is no competent medical evidence of 
a chronic in-service anxiety disorder, or any medical 
evidence of a nexus between a claimed in-service rape and the 
present anxiety disorder, this claim cannot be granted.  

Conclusion

In view of the absence of any competent evidence of PTSD and 
any competent evidence of a nexus between the anxiety 
disorder and the veteran's active service, service connection 
is denied.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  As the 
preponderance of the evidence is against the veteran's claims 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an anxiety disorder is 
denied.



____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


